Citation Nr: 1507007	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-32 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes. 

4.  Entitlement to special monthly compensation based upon the need for aid and attendance.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to March 1998.  The service connection claims are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  The special monthly compensation matter is on appeal from a May 2014 rating decision of the St. Petersburg RO.

In his September 2009 substantive appeal (received in November 2009), the Veteran requested a Travel Board hearing; he withdrew the request in April 2010 correspondence. In April 2010, the Veteran testified at a Decision Review Officer (DRO) hearing; a transcript of this proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Right Shoulder Disability

The Veteran contends that he injured his right shoulder in service.  A service treatment record (date illegible) includes a diagnosis of right shoulder sprain after the Veteran reported right shoulder pain since completing an obstacle course that morning.  During the April 2010 DRO hearing, he testified that his right shoulder was injured on the obstacle course while in Officer Candidate School and that it "never really felt right after that."  An April 2008 private MRI of the right shoulder shows tendinosis of the supraspinatus tendon with scuffing of the bursal surface, a probable small interstitial tear in this region, and fluid extending to the rotator suggesting rotator interval injury.  In opinions dated August 2008 and October 2009, the Veteran's private physician, Dr. S.D.F., opined that the Veteran's current right shoulder disability is related to the shoulder injury he sustained in service.  Because the opinions are not supported by adequate rationale, they are inadequate for rating purposes.  However, as the evidence shows that the Veteran has a current right shoulder disability which may be related to service, the Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Additionally, a June 2008 private treatment record from Columbia Neurosurgical Associates, P.A. refers to the Veteran's right shoulder surgery.  The record does not include any surgical records related to the Veteran's right shoulder.  As such records may contain pertinent information, they should be secured.

Hypertension

The Veteran contends that his high blood pressure readings in service were a precursor to his current hypertension.  In an August 2008 opinion, Dr. S.D.F. opined that the Veteran's high blood pressure "could be" due to his years of stressful service.  In an October 2009 opinion, Dr. S.D.F. noted that six consecutive blood pressure readings during service showed hypertension while in service (he did not specifically identify the dates of these readings).  In an April 2010 opinion, Dr. S.D.F. noted that the Veteran's high blood pressure went undiagnosed in service despite the service treatment records showing high blood pressure levels that should have been treated.  Dr. S.D.F.'s May 2010 opinion also noted untreated hypertension while in service.  Because Dr. S.D.F.'s first opinion is phrased in speculative language and because his subsequent opinions are not supported by adequate rationale, they are inadequate for rating purposes.  However, considering the evidence of record, the Board finds that the low threshold standard of McLendon is met.  

Diabetes

The Veteran contends that his diabetes is due to either the cortisone injections he received in service for his now-service connected bilateral great toe disability or to his hypertension.  He has submitted articles indicating that certain medications (including hydrocortisone) could cause diabetes.  In private opinions dated August 2008 and April 2010, the Veteran's private physician opined that his diabetes "could have come from" the stress experienced in service or his progressive hypertension, which went undiagnosed while in service.  Because Dr. S.D.F.'s 2008 opinion is phrased in speculative language and his 2010 opinion is not supported by adequate rationale, they are inadequate for rating purposes.  However, considering the evidence of record, the Board finds that the low threshold standard of McLendon is met.  

Special Monthly Compensation Based Upon the Need for Aid and Attendance

In May 2014, the AOJ denied the Veteran's claim of entitlement to special monthly compensation based upon the need for aid and attendance.  He filed a timely notice of disagreement (NOD) in August 2014.  A statement of the case (SOC) has not been issued.  A submission of a timely NOD triggers the appeal process, and requires issuance of a SOC.  Under these circumstances, the Board is required to remand this matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). As such, this matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id. at 240-41.  

Accordingly, the case is REMANDED for the following:

1.  Associate with the record any outstanding treatment records related to the claims on appeal.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment, and specifically the records pertaining to the surgery that was performed on his right shoulder prior to June 23, 2008.  

2.  After the development sought above is complete, arrange for an appropriate examination to ascertain the nature and likely etiology of any current right shoulder disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each right shoulder disability found.  Please consider and discuss as necessary an April 2008 private MRI of the right shoulder which shows tendinosis of the supraspinatus tendon with scuffing of the bursal surface, a probable small interstitial tear in this region, and fluid extending to the rotator suggesting rotator interval injury.

(b)  As to each diagnosed right shoulder disability, is it at least as likely as not (a 50% or better probability) that such disability is related to service/an injury sustained in service?  Please consider and discuss as necessary:  (1) the service treatment record assessing right shoulder sprain following the Veteran's report of right shoulder pain since completing an obstacle course that morning; and (2) the statement of Dr. S.D.F. that the Veteran has current right shoulder arthritis that is due to the in-service injury.

Please explain the rationale for all opinions.    

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of his hypertension and diabetes.  The entire record must be reviewed by the examiner(s) in conjunction with the examinations.  Based on review of the record, and interview and examination of the Veteran, the examiner(s) should provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred in or caused by his service?  Please consider and discuss as necessary:  (1) 8/13/96 service treatment record showing blood pressure readings of 138/98 (lying), 120/98 (sitting), and 126/100 (standing); (2) Dr. S.D.F's statement that the Veteran has hypertension due to "stress" in the service; (3) Dr. S.D.F.'s statement that "six consecutive visits which all showed hypertension while in the service."

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was manifest to a compensable degree (if diastolic pressure is predominately 100 or more or systolic pressure is predominately 160 or more or there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control) within one year of discharge from active duty? 

(c)  If the Veteran's hypertension is found to be etiologically related to his service, is it at least as likely as not (a 50% or better probability) that his diabetes was caused or aggravated by his hypertension?  

(d)  Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes is etiologically related to his service?  Please consider and discuss as necessary Dr. S.D.F's statement that diabetes "could have come from" the distress he experienced in service.

(e) Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes was caused or aggravated (permanently worsened) by the medications he received for his service-connected disabilities (including hydrocortisone injections)?

Please explain the rationale for all opinions.  

4.  The AOJ must issue a SOC addressing the matter of entitlement to aid and attendance.  The Veteran, and his representative, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board. If such occurs, the matter should be certified to the Board for appellate review.

5.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


